J-S33008-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MAYA DANEE JOHNSON                      :
                                         :
                   Appellant             :   No. 1395 EDA 2020

       Appeal from the Judgment of Sentence Entered June 29, 2020
   In the Court of Common Pleas of Delaware County Criminal Division at
                     No(s): CP-23-CR-0003858-2017


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY BOWES, J.:                        FILED DECEMBER 15, 2021

     Maya Danee Johnson appeals from her June 29, 2020 judgment of

sentence of time-served to twenty-three months of incarceration followed by

four years of probation, which was imposed following her convictions for three

counts of corruption of minors. We affirm.

     The trial court summarized the facts as follows:

            Detective Thomas J. Schreiber works for the Radnor
     Township Police Department. In 2017, his department received a
     Childline referral from Children and Youth Services of Delaware
     County. The referral concerned a teacher’s aide who had shown
     inappropriate materials to a juvenile at Presbyterian Children’s
     Village, which is a residential treatment facility for children with
     behavioral and mental health issues located in the township.
     Presbyterian Children’s Village is a several acre property. It has
     classrooms, recreation centers and cottages. The cottages are
     used as dormitories for the students. Each cottage has an aid[e]
     who is responsible for the residents living in the cottage.

           As part of his investigation, Detective Schreiber interviewed
     five children (girls) at the facility. [Appellant] was the aid[e] in
J-S33008-21


     charge of the cottage the girls lived in. The girls told Detective
     Schreiber [Appellant] showed them a photo of herself in purple
     lingerie where her breast area could be plainly seen. The girls
     who saw the photo told Detective Schreiber they were taken back
     by it. The girls also reported seeing a video where [Appellant]
     flashed her buttocks area. Thereafter, Detective Schreiber applied
     for an arrest warrant for [Appellant] as well as a search warrant
     for her personal iPhone. Using the search warrant Detective
     Schreiber performed a logical extraction of [Appellant’s] iPhone
     and recovered several videos and photos which matched the
     photos and videos which were described to him by the juveniles.
     Admitted into evidence as Commonwealth Exhibit C-1 was a set
     of three photos found on [Appellant’s] iPhone which matched the
     description of the lingerie that the girls described to Detective
     Schreiber. There were also approximately five to nine close-up
     videos that showed female genitalia masturbating. These videos
     were significant for Detective Schreiber[’s] investigation because
     they also matched the description previously told him by the
     juveniles that they were shown a video of somebody [“playing
     with herself”] up close, by [Appellant]. [N.T. Non-Jury Trial,
     1/15/19, at 123. The videos were admitted into evidence as
     Commonwealth Exhibit C-3.

            Three of the girls testified at trial and corroborated the
     allegations testified to by Detective Schreiber.        M.S. was
     [seventeen] at the time of the incident. She testified [that
     Appellant] showed her and [another girl] a picture of herself in
     lingerie with her breasts exposed. She identified Commonwealth
     Exhibit C-1 as the pictures she was shown. M.S. testified the
     pictures made her feel uncomfortable.

            S.H. was [sixteen] at the time of trial and approximately
     [fourteen] at the time of the incident.       She testified [that
     Appellant] showed her and other girls a video of herself
     masturbating. She was shown the video by [Appellant] in the staff
     room at the Cottage where she resided. S.H. testified the video
     made her feel uncomfortable and “grossed out.” S.H. also
     testified [that Appellant] on one occasion exposed her buttocks to
     her while S.H. was in her bedroom and [Appellant] was in the
     upstairs hallway of the Cottage. S.H. generally felt uncomfortable
     with [Appellant] because [Appellant] was always talking about
     sex.




                                   -2-
J-S33008-21


             M.L. was [seventeen] at the time of trial and approximately
      [fifteen] at the time of the incident. She testified [Appellant]
      showed her and four other girls a video of herself masturbating
      corroborating S.H.’s testimony. She also corroborated S.H.’s
      testimony about being “mooned” by [Appellant].

Trial Court Opinion, 9/16/20, at 1-4.

      On January 22, 2019, following a non-jury trial, Appellant was convicted

of three counts of corruption of minors. Sentencing was deferred so that a

pre-sentence investigation report could be prepared.      On June 8, 2020,

Appellant received an aggregate sentence of four to forty-six months of

incarceration followed by four years of probation.    Appellant filed a post-

sentence motion alleging multiple discretionary sentencing issues and

requesting a new trial based on the weight and sufficiency of the evidence.

On July 6, 2020, the trial court held a hearing, after which it granted

Appellant’s request for reconsideration of her sentence.       Appellant was

resentenced to an aggregate sentence of time-served to twenty-three months

of incarceration followed by four years of probation.      The court denied

Appellant’s remaining post-sentence motion claims.        This timely appeal

followed. Both Appellant and the trial court complied with the mandates of

Pa.R.A.P. 1925.

      Appellant raises the following issue for our review: “Was the evidence

insufficient to prove [Appellant] guilty of corruption of minors?” Appellant’s

brief at 4.




                                    -3-
J-S33008-21


      Appellant challenges the sufficiency of the evidence to support her

convictions for corruption of minors. Our standard of review when considering

a challenge to the sufficiency of the evidence is

      [w]hether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-41 (Pa.Super. 2017)

(citations and quotation marks omitted).

      In order to sustain a misdemeanor conviction for corruption of minors,

the Commonwealth must prove that: (1) the defendant was at least eighteen

years old at the time of the offense; (2) the victim was less than eighteen

years old at the time of the offense; and (3) that the defendant’s specific

actions corrupted or tended to corrupt the minor’s morals. See 18 Pa.C.S.

§ 6301(a)(1)(i). The corruption of minors statute does not require proof that

the minor’s morals were actually corrupted.         See Commonwealth v.

Mumma, 414 A.2d 1026, 1030 (Pa. 1980). Rather, a conviction will be upheld

                                     -4-
J-S33008-21


where the knowing or intentional conduct of the defendant tends to have the

effect of corrupting the morals of a minor. See Commonwealth v. Dewalt,

752 A.2d 915, 918 (Pa.Super. 2000).

      This court has visited the question of what constitutes “corruption” of a

minor’s morals before.   In Commonwealth v. Decker, 698 A.2d 99, 101

(Pa.Super.1997), we held that actions that tended to corrupt the morals of a

minor were those that “would offend the common sense of the community and

the sense of decency, propriety and morality which most people entertain.”

See DeWalt, supra at 918. This is a deliberately “broad” statute, as we have

explained:

      [C]orruption of a minor can involve conduct towards a child in an
      unlimited number of ways. The purpose of such statutes is
      basically protective in nature. These statutes are designed to
      cover a broad range of conduct in order to safeguard the welfare
      and security of our children. Because of the diverse types of
      conduct that must be proscribed, such statutes must be drawn
      broadly. It would be impossible to enumerate every particular act
      against which our children need to be protected.

Commonwealth v. Barnette, 760 A.2d 1166, 1173 (Pa.Super. 2000).

      Herein, Appellant alleges that the evidence was insufficient to prove her

guilty of corruption of minors on four grounds that the Commonwealth failed

to prove: 1) that Appellant was eighteen years old at the time of the conduct;

2) that Appellant’s conduct corrupted M.O.’s morals, since viewing cleavage

was insufficient to corrupt the morals of a minor and the Commonwealth failed

to prove what picture M.O. was shown; 3) that Appellant intentionally showed

S.H. the video of Appellant masturbating and that “mooning” her was

                                     -5-
J-S33008-21


insufficient to corrupt her morals; and 4) that Appellant corrupted M.L.’s

morals because she testified that after being shown the video of Appellant

masturbating “she was just quiet.” See Appellant’s brief at 9.

      The trial court, who also sat as the fact-finder at trial, disagreed and

addressed Appellant’s arguments together:

      In this case the record, as referenced above, establishes
      [Appellant] was the adult aid in charge of the cottage where the
      juveniles resided. The victims, M.S., S.H., and M.L. were under
      [eighteen] years old at the time of the incident.             Clearly
      [Appellant] showing juveniles pictures of herself in lingerie bare-
      chested and showing a video where she was masturbating are
      actions that would offend the sense of decency, propriety and
      morality which most people in the community entertain.
      Additionally, it must be noted that the juvenile victims in this case
      were in a residential treatment facility for behavioral and mental
      health issues. In other words, they were more vulnerable than
      the average child. Based on this evidence and the totality of the
      circumstances taken in the light most favorable to the
      Commonwealth as verdict winner, the evidence was clearly
      sufficient to sustain [Appellant’s] conviction for corruption of
      minors.    All the elements of the crimes were met by the
      Commonwealth beyond a reasonable doubt.

Trial Court Opinion, 9/16/20, at 10-11. We agree with the trial court.

      First, Appellant argued that the Commonwealth failed to prove she was

at least eighteen years old at the time of the criminal conduct. See Appellant’s

brief at 11. We disagree. It is well-settled that a defendant’s age can be

proven solely by circumstantial evidence, including a jury’s opportunity to

observe a defendant. See Commonwealth v. Miller, 657 A.2d 946, 947

(Pa.Super. 1995) (finding circumstantial evidence was enough to prove

appellant’s age where the victim identified appellant at trial, the jury observed

appellant, and evidence was presented that appellant had a prior marriage

                                      -6-
J-S33008-21



resulting in two daughters). Herein, like in Miller, the trial court was given

ample opportunity to observe Appellant and draw his own conclusions as to

her age.    Additionally, at the time of the crimes, Appellant maintained

employment where she supervised children up to age eighteen years of age

at a residential treatment facility as the “adult aid.” See N.T. Non-Jury Trial,

1/15/19, at 85; see also Trial Court Opinion, 9/16/20, at 10. Appellant also

had several jobs prior to this one, such as a residential treatment counselor

and paraprofessional educator with Victoria Hayes, a defense witness. Id. at

217. Accordingly, circumstantial evidence established that Appellant was over

the age of eighteen at the time of this conduct.

      Next, Appellant avers that the Commonwealth failed to establish that

Appellant’s conduct corrupted M.O.’s morals.       See Appellant’s brief at 11.

M.O. testified that she was a juvenile resident of the cottage that Appellant

was supervising when Appellant showed her and another resident a picture of

herself in lingerie with her chest exposed. N.T. Non-Jury Trial, 1/15/19, at

52-55, 58-59. M.O. identified photographs of Appellant in lingerie as “similar

to what [she] remember[ed]” in that the color of the lingerie and the way

Appellant’s face was angled were the same. Id. at 55. M.O. further explained

that viewing the photograph “made me like uncomfortable” so a few days later

she reported the incident to a different staff member. Id. at 56.

      First, Appellant avers that the evidence was insufficient because M.O.

testified that she “merely felt uncomfortable as a result of seeing the picture.”

Appellant’s brief at 11.   However, to establish corruption of a minor, the

                                      -7-
J-S33008-21



Commonwealth did not need to prove that M.O.’s morals were actually

corrupted.   Instead, the Commonwealth need only prove that Appellant’s

actions tended to corrupt the morals of a minor and “would offend the common

sense of the community and the sense of decency, propriety, and morality

which most people entertain.” Decker, supra, at 101. The record supports

this conclusion.

      Alternatively, Appellant alleges that the evidence was insufficient since

M.O. testified that the photograph was similar to the one she saw but did not

identify the photograph as the exact picture.    See Appellant’s brief at 12.

Appellant relies on Commonwealth v. Shirey, 494 A.2d 420, 424 (Pa.Super.

1985), a case where we found the evidence insufficient to uphold a corruption

of minors conviction after the Commonwealth failed to produce any of the

“dirty” books, magazines, or pictures that the victims testified to being shown

at trial. We find Shirey distinguishable from the case at bar.

      Unlike in Shirey, here, the Commonwealth admitted all of the lingerie

pictures and videos from Appellant’s phone, which matched the description

given by M.O. and the other girls. While M.O. did not explicitly identify the

photograph as the one she saw, she did describe the lingerie and pose that

Appellant made, which matched the pose and lingerie from the photographs

that were admitted. Viewed in the light most favorable to the Commonwealth,

together with all reasonable inferences, the trial court was free to find that

one of these pictures was the one that Appellant showed to M.O. Accordingly,




                                     -8-
J-S33008-21



the evidence was sufficient to convict Appellant of the corruption of minors

charge related to M.O. and this sub-claim fails.

      In   her   third   sufficiency   challenge,   Appellant   alleges   that   the

Commonwealth failed to prove that she intentionally showed S.H. the video of

her masturbating. See Appellant’s brief at 12. S.H. testified that she was in

Appellant’s office with a couple of other girls when Appellant showed all of

them pictures of her body and a video of herself masturbating. See N.T. Non-

Jury Trial, 1/15/19, at 94, 105. While S.H. clarified that Appellant did not

show the video directly to S.H., S.H. was in the small room with the other girls

when Appellant was playing the video on her iPhone.             Id.   Based on this

testimony, Appellant argues that Appellant did not directly show S.H. the video

and, therefore, the conviction for corruption of minors of S.H. was insufficient.

Appellant relies on Dewalt, supra to support her argument. We do not find

Dewalt applicable herein.

      In Dewalt, supra at 916, the evidence at trial revealed that appellant,

while outside on her own back porch and in the company of two adults, lifted

her shirt and performed a short striptease.           During the striptease, the

appellant accidentally removed her underwear with her jeans. Id. at 919.

Unbeknownst to her, three minor boys looked on while standing atop a roof

next door. Id. Appellant was convicted of corruption of minors based on what

the minor boys witnessed. Thereafter, she appealed her corruption of minors

convictions on sufficiency grounds. On appeal, we found that the evidence




                                        -9-
J-S33008-21



belied the intentional aspect of the corruption of minors charges, since the

appellant was unaware that the minor boys were watching. Id.

      In contrast to Dewalt, herein, Appellant knew S.H. and the other girls

were in the room and intended to show the underage female residents the

video of her masturbating. In addition to S.H.’s testimony about the video,

M.L. also testified.   M.L. corroborated and expanded on S.H.’s testimony,

agreeing that they were both in the office when Appellant showed them the

video. See N.T Non-Jury Trial, 1/15/19, at 118. M.L. also explained how

Appellant identified herself in the video before tilting her phone towards the

girls. Id. at 118-24, 150-51. Viewing the record as a whole, Dewalt does

not apply.

      As an alternative avenue to relief, Appellant argues that “mooning” S.H.,

by exposing her butt and some of her thighs, did not offend the propriety and

morality that most people entertain. See Appellant’s brief at 12-13. Appellant

does not cite to any authority in support of her position that we should

consider her various lewd acts towards one victim individually. In addition to

showing S.H. a video of herself masturbating, S.H. also testified that Appellant

stopped in front of her open bedroom door, pulled down her pants, and

“mooned” S.H., exposing her butt and some of her thighs.         N.T. Non-Jury

Trial, 1/15/19, at 84-85, 90-91, 109-110. Viewing this evidence as a whole,

the trial court did not err when it found that this evidence was sufficient to

convict Appellant of corruption of minors related to S.H.




                                     - 10 -
J-S33008-21



      In her final allegation of error, Appellant avers that the Commonwealth

failed to prove that Appellant corrupted M.L.’s morals because she testified

that her reaction to Appellant’s actions was to be “quiet.” See Appellant’s

brief at 13; see also N.T. Non-Jury Trial, 1/15/19, at 125. We disagree with

Appellant’s characterization of M.L.’s testimony.      At trial, M.L. described

Appellant’s actions in the video as “playing with herself” or touching her vagina

with her fingers and said that she could hear “something wet.” N.T. Non-Jury

Trial, 1/15/19, at 123-25. M.L. explained that viewing the video and hearing

this noise made her feel “uncomfortable.” Id. at 118. M.L. also described

Appellant “mooning” them as “inappropriate.” Id. at 125-26.

      Further, the trial court was not required to find that M.L.’s morals were

actually corrupted before convicting Appellant of corruption of minors.

Instead, the court needed to determine whether Appellant’s actions tended to

corrupt the morals of M.L. and that Appellant’s actions “would offend the

common sense of the community and the sense of decency, propriety and

morality which most people entertain.” See DeWalt, supra at 918. The trial

court, sitting as fact finder, was given the opportunity to assess M.L.’s

testimony in conjunction with the video, and found that Appellant’s actions

were of such a type. See Trial Court Opinion, 9/16/20, at 10. Viewed in the

light most favorable to the Commonwealth, together with all reasonable

inferences, there was sufficient evidence for the court to convict Appellant of

corruption of minors related to M.L. Appellant’s final claim fails.

      Accordingly, we affirm the judgment of sentence.

                                     - 11 -
J-S33008-21



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2021




                                 - 12 -